Title: From Thomas Jefferson to William Smith, 28 April 1791
From: Jefferson, Thomas
To: Smith, William



Dear Sir
Philadelphia Apr. 28. 1791.

As the time allotted for Mr. Eppes’s stay here is short in proportion to the objects of it, I am desirous of husbanding every hour of it possible. Lest I should not have explained myself sufficiently as to his objects at the college, I take the liberty of doing it now. In Mathematics he possesses already the first 6. and the 11th. and 12th. books of Euclid (having been four times over them in different schools) plain trigonometry, and as far as Quadratic equations in algebra. The latter may be usefully carried to Cubic equations (for the higher parts of Algebra, and fluxions, tho’ charming to possess, would take more time than he now has to spare) there remains also to be acquired the Conic sections, spherical trigonometry, Astronomy, and to attend a course of natural philosophy chiefly for the experimental part. Whenever Dr. Smith’s class is engaged on these objects, Mr. Eppes will attend him, laying aside every thing else for that purpose. Whenever the class is engaged about subjects which Mr. Eppes possesses already, I should be glad to have him at home that he may be pursuing those branches of reading in which I shall occupy him. I have taken the liberty of stating my views, relying on your goodness to forward them as far as can be done, and have the honour to be with great esteem, Sir, your most obedt. humble servt,

Th: Jefferson

